Citation Nr: 1745187	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-22 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for right knee status-post meniscectomy with degenerative joint disease (DJD), currently rated as 10 percent disabling.

2.  Entitlement to a restoration of a 20 percent evaluation for left knee status-post meniscectomy with degenerative joint disease (DJD), effective December 1, 2009.

3.  Entitlement to an increased evaluation for left knee status-post meniscectomy with degenerative joint disease (DJD), currently rated as 20 percent disabling from May 01, 2005 to November 10, 2015, and 30 percent disabling from June 01, 2017.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 3, 1985 to December 2, 1989, and from July 30, 1992 to January 3, 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

At one time, the issue certified on appeal with respect to the Veteran's service-connected left knee status-post meniscectomy with DJD, was entitlement to an evaluation higher than 20 percent, rather than restoration of a 20 percent rating for that disability.  However, based on the procedural history of this case, it is determined to be a rating reduction case, as well as a claim for increase.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992) (holding that the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Brown v. Brown, 5 Vet. App. 413 (1993) (finding that in rating reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the veteran's rating; if not, the rating must be restored).  Thus, the Board has recharacterized the issues on appeal as now encompassing both matters as reflected on the title page.

The issue of entitlement to a TDIU was raised by the record as a component of the increased rating claims on appeal.  See, e.g., April 2009 VA examination.  The Board observes that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id.

The Board is only undertaking adjudication of the matter involving the propriety of the rating reduction for left knee status-post meniscectomy with DJD from 20 to 10 percent disabling.  All remaining matters are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO proposed to reduce the evaluation assigned to the Veteran's service-connected left knee status-post meniscectomy with DJD, from a 20 percent evaluation down to 10 percent.

2.  In a September 2009 rating decision, the RO reduced the evaluation assigned to the Veteran's service-connected left knee status-post meniscectomy with DJD, from a 20 percent evaluation down to 10 percent, effective December 1, 2009.

3.  At the time of the reduction for left knee status-post meniscectomy with DJD, the 20 percent evaluation had been in effect for a period of more than five years.

4.  At the time of the September 2009 reduction, the evidence of record does not demonstrate a sustained improvement under the ordinary conditions of life.


CONCLUSION OF LAW

The criteria for entitlement to restoration of a 20 percent rating for left knee status-post meniscectomy with DJD, effective December 1, 2009, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Restoration of Disability Rating

A rating reduction is the result of a course of action taken by VA, and not a claim by the Veteran.  The regulation governing rating reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  When the propriety of a rating reduction is at issue, the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (finding that the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).

Pursuant to 38 C.F.R. § 3.105(e), when a rating reduction is considered and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared and mailed to the Veteran's address of record.  Id.  This proposed rating should set forth all of the material facts and reasons for the proposed reduction.  Id.  Additionally, the Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  Id.

In this case, the proposed reduction of the assigned evaluation for the Veteran's service-connected left knee status-post meniscectomy with DJD resulted in a reduction of compensation payments being made.  Consequently, the RO issued a rating reduction proposal in July 2009, which set forth the material facts and reasons for the proposed reduction.  The Veteran was given 60 days to respond and present additional evidence.  In September 2009, the RO issued a rating decision effectuating the reduction.  Thus, the notice requirements for the reduction of the assigned disability rating were satisfied.  See 38 C.F.R. § 3.105 (e).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  These ratings are intended to compensate, as far as can be practicably determined, the average impairment in earning capacity resulting from such diseases and injuries incurred or aggravated during military service and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

At the time, the Veteran's left knee status-post meniscectomy with DJD was rated under the criteria set forth at 38 C.F.R. § 4.71a, DC 5010-5260.  Evaluations of the leg, based on limitation of flexion, range from noncompensable to 30 percent disabling.  Diagnostic Code 5260 provides that a 10 percent evaluation is warranted for flexion limited to 45 degrees.  A 20 percent evaluation is warranted for flexion limited to 30 degrees.  Lastly, a maximum 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Veteran was in receipt of a 20 percent evaluation for his left knee status-post meniscectomy with DJD, effective March 18, 2003.  The Veteran filed an increased rating claim in March 2009, stating that his knees had become worse.  In September 2009, the RO reduced the assigned evaluation for his service-connected left knee disability from 20 percent down to 10 percent.  This rating reduction was based on the findings from the April 2008 and April 2009 VA examinations.

Initially, the Board notes that because the 20 percent disability rating was in effect for a period of more than five years, the Board's analysis will be conducted under 38 C.F.R. § 3.344(a) and (b).  In cases where an evaluation has been in effect for a period of five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A disability rating that has been in effect for a period of five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).

Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, 5 Vet. App. at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

In this case, the reduction is void because the provisions of 38 C.F.R. § 3.344 were not met.  Notwithstanding the RO's indication in the July 2009 rating decision that "sustained improvement has been shown," the RO did not address whether any such improvement in the Veteran's left knee disability actually reflected an improvement in his ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2; see also Faust v. West, 13 Vet. App. 342, 349 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  There also was no finding that the examination used as a basis of reduction was as complete as those upon which payment was authorized or continued.  Further, review of the April 2009 VA examination report does not reflect material improvement when compared with the April 2008 examination.  Specifically, in 2008, the Veteran primarily reported moderate to no effect on his daily activities.  However, in 2009, the left knee's effect on these activities was documented as being severe and, in some instances, was noted as preventing certain activities altogether.  Finally, the documented range of motion for the left knee was actually less in April 2009 than it was in April 2008.

Essentially, by focusing on what the evidence must show for a higher rating, rather than discussing the overall improvement of the Veteran's service-connected disability, the July 2009 rating decision shows that the RO analyzed the issue of the reduction of the 20 percent evaluation just as it would a claim for an increased rating.  Whenever, as in this case, the RO impermissibly places the burden of proof on the Veteran to show his disability has worsened, rather than the RO showing that the disability has improved, the RO has not complied with 38 C.F.R. § 3.344.

The Board emphasizes that failure to properly apply the provisions of 38 C.F.R. § 3.344 makes a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  Greyzck v. West, 12 Vet. App. 288 (1999); Hayes v. Brown, 9 Vet. App. 67 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

Accordingly, the rating reduction for the Veteran's service-connected left knee disability, from a 20 percent evaluation down to 10 percent, effective December 1, 2009, was not proper; and the 20 percent evaluation is restored.


ORDER

Entitlement to restoration of a 20 percent evaluation, effective December 1, 2009, for left knee status-post meniscectomy with DJD, is granted. 


REMAND

First, the Board must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

The Board has reviewed the findings from the Veteran's most recent May 2010 VA examination for his bilateral knee disabilities and sees that these findings do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range-of-motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, an additional examination is necessary under 38 C.F.R. § 3.159(c)(4).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

Additionally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims remaining on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  While the evidence of record is clear that the Veteran's service-connected disabilities render him unable to perform physical employment, it is unclear whether his disabilities also render him unable to maintain gainful sedentary employment.  Thus, the Board finds that remand is warranted to obtain a medical opinion addressing the functional impairment caused by his service-connected disabilities and their impact, if any, on his ability to perform sedentary employment.

Finally, while on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all pertinent VA treatment records that have not yet been associated with the claims file.  In addition, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records regarding treatment for his right knee status-post meniscectomy with DJD and left total knee replacement that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his bilateral knee disability.  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must address the following:

(a)  Conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, to include providing the range of motion for both the right and left knee and commenting on the degree of functional loss due to such factors as pain on motion, weakened movement, premature or excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when either knee is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b)  The examiner is further asked to comment on what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his right knee status-post meniscectomy with DJD and left total knee replacement.

The examiner must provide a complete rationale for any opinion given.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

3.  Ensure that the requested examination reports are responsive to the applicable rating criteria.  If they are not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  Request that the Veteran complete and return VA Form 21-8940 (an official TDIU application), providing his employment history with salary information and average hours worked, etc., from March 1, 2009 to the present.

5.  After completing the development requested above in items 1-4, review the evidence and determine whether further development is warranted for a TDIU for the entire period on appeal, to include referring the Veteran's claim to the Director, Compensation and Pension Service, for consideration of a TDIU on an extraschedular basis.

6.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If any issue remains denied, or is not granted to the Veteran's satisfaction, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


